Rivera, J.
(dissenting). I disagree with the majority’s conclusion that People v Huertas (75 NY2d 487 [1990]) may be interpreted to permit admission of police officers’ testimony of a crime victim’s description of the perpetrator. I see no basis upon which to conclude such evidence constitutes anything other than bolstering of the victim’s testimony. Therefore, I dissent.
Our case law provides that a prior consistent statement is inadmissible unless it is offered not for its truth, but for some other relevant purpose, or fits within a proper hearsay exception (see e.g. id.). Otherwise, such prior consistent statement constitutes bolstering which is prohibited because “untrustworthy testimony does not become less so merely by repetition” (People v McDaniel, 81 NY2d 10, 16 [1993] [citing People v McClean, 69 NY2d 426, 428 (1987)]).
The decision in Huertas permitted prior descriptive statements by the victim because in that case such statements were *468offered for the nonhearsay purpose of assessing the victim’s observations and the reliability of her memory. The Huertas analysis focused on the victim’s ability to construct a mental image of the perpetrator and whether that image differed at the time the victim made a “corporeal identification” of the defendant. That evidence aided the jury in assessing the victim’s opportunity to observe the perpetrator at the moment of the crime, and, therefore, was admissible as relevant to the question of the victim’s memory (Huertas, 75 NY2d at 493).*
The majority articulates no basis to ignore this prior case law in order to permit admission of a police officer’s testimony about the victim’s out-of-court description of the perpetrator, other than the majority’s conclusion that there is “nothing to justify” a limitation on Huertas as applied to police testimony of the description given by the victim (majority op at 466). Yet, certainly there is a limitation, for, as the majority recognizes, in People v Caserta, we stated clearly the risk of bolstering associated with the admission of prior consistent statements that give the appearance of an exaggerated amount of evidence in support of the victim’s identification (19 NY2d 18, 21 [1966]; see also People v Trowbridge, 305 NY 471, 477 [1953] [“Numerous repetitions by various witnesses of the fact that on a particular occasion an identification was made by a complainant . . . (are) capable of exaggerating . . . the probative value of properly received substantive proof of identity”]).
Here, the victim’s prior statements arguably assisted the jury in assessing whether he had ample opportunity to observe the perpetrator, a permissible nonhearsay purpose under Huertas. In contrast, the police officers’ repetition of this testimony in no way furthered the jurors fact-finding with respect to the victim’s observation of the perpetrator. That is unless, as the majority states, “evidence as to how a witness described the offender when the witness’s memory was fresh is much more likely to *469advance than to hinder accurate fact-finding” (majority op at 466) . Which is simply to state that the likelihood of the description’s accuracy is greater when the description is provided closer to the time of the attack. If that is the purpose of the testimony then it is hearsay, because it is admitted for its truth. If that is not the purpose, then a police officer’s testimony that the victim provided a description of the attacker, and repeats that description for the jury, is nothing less than bolstering in its most basic sense because it “tends to give the idea to [the] jury that there is an impressive amount of testimony to identification when such is really not the fact” (Caserta, 19 NY2d at 21).
The majority states that its decision should not be read “as giving carte blanche to the presentation of redundant police testimony that accomplishes no useful purpose” (majority op at 467) , but I can see no other result from the decision. Even if a court has discretion to exclude such evidence “when it reasonably finds [it is] more prejudicial than probative” (id.), it will continue to grapple with the question as to how many times a juror may hear testimony from persons other than the victim about the victim’s description, before the testimony constitutes bolstering. Apparently, after today’s decision, it requires at least three times (id. at 467).
I dissent.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Abdus-Salaam concur with Judge Smith; Judge Rivera dissents in an opinion.
Order affirmed.

 The Huertas case, like People v Rice (75 NY2d 929 [1990]) decided the same day, involved a prosecution for rape, historically the type of prosecution where challenges to the testimony of female victims were commonplace. Arguably admission of the victim’s description testimony serves, regardless of its potential prejudice, a unique role in addressing the gendered treatment of rape identifications (see e.g. Francis X. Shen, How We Still Fail Rape Victims: Reflecting on Responsibility and Legal Reform, 22 Colum J Gender & L 1 [2011] [discussing various scientific studies tending to show that for numerous reasons, rape victims, sadly, are too often not believed]). Of course, defendant’s case does not present similar concerns which might justify, on narrow grounds, admission of the police officers’ testimony.